In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-08-00127-CV
______________________________


IN THE MATTER OF THE MARRIAGE OF 
SHARON M. SREBALUS AND JOHN W. MILAM




On Appeal from the County Court at Law
 Bowie County, Texas
Trial Court No. 08D0174-CCL





Before Morriss, C.J., Carter and Moseley, JJ.
Memorandum Opinion by Chief Justice Morriss

MEMORANDUM OPINION
	Sharon M. Srebalus, appellant, filed her pro se notice of appeal in this Court October 29,
2008, from the trial court's purported denial of her "Motion for Reconsideration" and from the final
divorce decree. 
	There is nothing in the record to indicate Srebalus has made efforts to have the clerk's record
filed with this Court, nor has she paid a filing fee or made any claim of indigency.  On December 31,
2008, we contacted Srebalus by letter, giving her an opportunity to cure the various defects, and
warning her that, if we did not receive an adequate response within ten days, this appeal would be
subject to dismissal for want of prosecution.  See Tex. R. App. P. 42.3(b), (c).  
	We have received no communication from Srebalus.  Pursuant to Rule 42.3(b) of the Texas
Rules of Appellate Procedure, we dismiss this appeal for want of prosecution.  

						Josh R. Morriss, III
						Chief Justice

Date Submitted:	January 29, 2009
Date Decided:		January 30, 2009



e" Priority="9" QFormat="true" Name="heading 2"/>
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
 


















 
 
 
 
 
 
 
 
 
                                                         In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-09-00234-CR
                                                ______________________________
 
 
                                GLENN DOUGLAS ROARK,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                     On Appeal from the Second
Judicial District Court
                                                          Cherokee
County, Texas
                                                            Trial
Court No. 15581
 
                                                      
                                            
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                     MEMORANDUM 
OPINION
 
            Glenn
Douglas Roark appeals from his conviction by a jury for the offense of driving
while intoxicated (DWI).[1]  Tex.
Pen. Code Ann. § 49.09(b) (Vernon Supp. 2009).  The offense was enhanced by two prior DWI
convictions, and he was sentenced to six and one-half years imprisonment.  He was represented by appointed counsel at
trial and on appeal.  
            Roarks
attorney on appeal has filed a brief which discusses the record and reviews the
proceedings in detail.[2]  Counsel has thus provided a professional
evaluation of the record demonstrating why, in effect, there are no arguable
grounds to be advanced.  This meets the
requirements of Anders v. California,
386 U.S. 738 (1967); Stafford v. State,
813 S.W.2d 503 (Tex. Crim. App. 1981); and High
v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).
            Counsel
mailed a copy of the brief to Roark on May 3, 2010, informing Roark of his
right to file a pro se response and of his right to review the record.  Counsel has also filed a motion with this
Court seeking to withdraw as counsel in this appeal.  Roark has neither filed a pro se
response, nor has he requested an extension of time in which to file such
response.
            We
have determined that this appeal is wholly frivolous.  We have independently reviewed the clerks
record and the reporters record, and we agree that no arguable issues support
an appeal.  See Bledsoe v. State, 178 S.W.3d 824, 82627 (Tex. Crim. App.
2005).  
            In
a frivolous appeal situation, we are to determine whether the appeal is without
merit and is frivolous, and if so, the appeal must be dismissed or
affirmed.  See Anders, 386 U.S. 738.   We
affirm the judgment of the trial court.[3]
 
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date Submitted:          July
13, 2010
Date Decided:             July
14, 2010
 
Do Not Publish




[1]Originally
appealed to the Twelfth Court of Appeals, this case was transferred to this
Court by the Texas Supreme Court pursuant to its docket equalization
efforts.  See Tex. Govt Code Ann.
§ 73.001 (Vernon 2005).  
 


[2]We
did note, however, errors in appellate counsels brief of a nature suggesting
that more care should have been taken in using prior briefs as a basis for
preparing the current brief.  Counsel
stated in his preliminary statement of this case that this was an aggravated
robbery case instead of a DWIbut then later in the same sentence states the
jury found Roark guilty of DWI (the correct offense).  This misstatement of aggravated robbery also
occurs on page three of counsels brief. 
Counsel further states the offense took place June 28, 2004, when in
fact it occurred January 28, 2004.  Also,
counsel states there was no motion for directed verdict based on insufficient
evidence; however, trial counsel did move for a directed verdict based on
insufficient evidence that Roark was driving a vehicle as opposed to just being
in his yard when he was arrested.  


[3]Since
we agree this case presents no reversible error, we also, in accordance with Anders, grant counsels request to
withdraw from further representation of Roark in this case.  No substitute counsel will be appointed.  Should Roark wish to seek further review of
this case by the Texas Court of Criminal Appeals, Roark must either retain an
attorney to file a petition for discretionary review or Roark must file a pro
se petition for discretionary review. 
Any petition for discretionary review must be filed within thirty days
from the date of either this opinion or the last timely motion for rehearing
that was overruled by this Court.  See Tex.
R. App. P. 68.2.  Any petition for
discretionary review must be filed with this Court, after which it will be
forwarded to the Texas Court of Criminal Appeals along with the rest of the
filings in this case.  See Tex.
R. App. P. 68.3.  Any petition for
discretionary review should comply with the requirements of Rule 68.4 of the
Texas Rules of Appellate Procedure.  See Tex.
R. App. P. 68.4.